Title: 1774. Aug. 30. Tuesday.
From: Adams, John
To: 


       Walked a little about Town. Visited the Markett, the State house, the Carpenters Hall where the Congress is to Sit, &c.—then call’d at Mr. Mifflins—a grand, spacious, and elegant House. Here We had much Conversation with Mr. Charles Thompson Thomson, who is it seems about marrying a Lady a Relation of Mr. Dickensons with 5000£. sterling. This Charles Thompson is the Sam. Adams of Phyladelphia—the Life of the Cause of Liberty, they say.
       
       A Friend Collins came to see us and invited us to dine on Thursday.
       We returned to our Lodgings and Mr. Lynch, Mr. Gadsden, Mr. Middleton, and young Mr. Rutledge came to visit us. Mr. Linch introduced Mr. Middleton to us. Mr. Middleton was silent and reserved, young Rutledge was high enough. A Promise of the King was mentioned. He started, “I should have no Regard to his Word. His Promises are not worth any Thing,” &c. This is a young, smart, spirited Body.
       Mr. Blair came to visit us, with another Gentleman. Mr. Smith, an old Gentleman, was introduced to us, by his Son. Another Mr. Smith came in with our Mr. Paine.
       The Regularity and Elegance of this City are very striking. It is situated upon a Neck of Land, about two Miles wide between the River De la ware and the River Schuilkill. The Streets are all exactly straight and parrallell to the River. Front Street is near the River, then 2 street, 3d, 4th, 5th, 6th, 7th, 8th, 9th. The cross Streets which intersect these are all equally wide, straight and parallell to each other, and are named from forrest and fruit Trees, Pear Street, Apple Street, Walnut street, Chestnut Street, &c.
       Towards the Evening, Mr. Thomas Smith, son of the old Gentleman who made us a Visit who is a Brother of Mr. Smith the Minister of Casco Bay, and Dr. Shippen and his Brother and Mr. Reed, went with Us to the Hospital. We saw, in the lower Rooms under Ground, the Cells of the Lunaticks, a Number of them, some furious, some merry, some Melancholly, and among the rest John Ingham, whom I once saved at Taunton Court from being whipped and sold for Horse stealing. We then went into the Sick Rooms which are very long, large Walks with rows of Beds on each side, and the lame and sick upon them—a dreadfull Scene of human Wretchedness. The Weakness and Languor, the Distress and Misery, of these Objects is truely a Woefull Sight.
       Dr. Shippen then carried Us into his Chamber where he shewed Us a Series of Anatomical Paintings of exquisite Art. Here was a great Variety of Views of the human Body, whole, and in Parts. The Dr. entertained us with a very clear, concise and comprehensive Lecture upon all the Parts of the human Frame. This Entertainment charmed me. He first shewed us a Set of Paintings of Bodies entire and alive—then of others with the Skin taken off, then with the first Coat of Muscles taken off, then with the second, then with all—the bare bones. Then he shewed Us paintings of the Insides of a Man, seen before, all the Muscles of the Belly being taken off. The Heart, Lungs, Stomach, Gutts.
       